Opinion, by
President Judge Crumlish, Jr.,
■' The Commonwealth, the Insurance Federation of Pennsylvania, Inc. (Federation), and 239 defendant insurance .companies1 preliminarily object to the class aetion brought in this Court’s original jurisdiction by Philip V: Mattes and Mark B. Phillips.
In Hartford Accident and Indemnity Co. v. Insurance Commissioner, 505 Pa. 571, 482 A.2d 542 (1984), á, decision resulting from administrative proceedings instituted by Mattes, our Supreme Court held that sex-baSed' rating 'of automobile . insurance, violates the statutory prohibition against “unfairly discriminatory” rates2 and upheld this Court’s affirmance of the *3Insurance Commissioner’s order. That order .directed that the automobile insurance rating plan of Hartford Accident and Indemnity Company, insofar as it contained sexual classifications, would no longer be effective in one year. Thereafter, the Commissioner issued a policy statement directing the insurance-: companies to file, for. his review, sex neutral rating plans with effective dates of no later than January 1, 1986.3 Shortly before the policy was announced, Mattes and Phillips brought the instant class action requesting this Court to order- (1) the insurance companies to-file sex. neutral rates, (2) that the rates be retroactive- to July 2, 1978 and that the insurance companies refund all premiums paid since that date by the class of youthv ful male operators in excess of those paid by female operators of the same age and (3) the Commissioner to enforce Hartford by processing and approving the requested retroactive rate filings. - , •
• The Commonwealth contends that this Court has no jurisdiction over the complaint because the Commissioner is statutorily-vested with exclusive and/or primary jurisdiction over challenges to rate filings under Section 5 of the Casualty and Surety Rate Regulatory Act.4 However, the complaint did not .challenge specific rate filings but..invoked this Court’s original jurisdiction seeking to compel the Commissioner’s enforcement of Hartford. When the' complaint was filed; such ah action was cognizable'. However, ’ since that time, the Commissioner has acted to enforce the Hartford decision- through the directives, in his Statement of Policy,- thus rendering the request for. enforcement moot: ’ This action' must therefore1 be dismissed. ‘ See Commonwealth v. Joint Bargaining Committee for the Pennsylvania Social Services Union, 484 Pa. 175, 398 *4A.2d 1001 (1979). If Mattes and Phillips challenge the adequacy of the Commissioner’s directives, or assert pendant claims against the insurance companies or Federation, they should appeal the Statement of Policy and/or assert private contractual claims in common pleas court.
' We sustain the preliminary objections and dismiss the complaint.
Order
The preliminary objections filed by the Commonwealth, the Insurance Federation of Pennsylvania, Inc., and the remaining 239 defendant insurance companies are sustained and the complaint of Philip Y. Mattes and Mark B. Phillips is dismissed.

 Of the 490 entities named as defendants, 248 have been disinissed by. cpnse,nt .of the parties and eight have entered into partial consent- decrees. ■ ■


 Section 3(d) of the Casualty and Surety Rate Regulatory Act, Act of June 11, 1947, P.L. 538, as amended, 40 P.S. 11183(d).


 31 Pa. Code §65.31-36.


 40 P.S. §1185.